DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure in the background of the invention recite that the problem to be solved is to provide services to users … while it is disconnected from the mobile operator core network; however, the claim limitations only disclose the environment and the problem [that it is disconnected] which does not enable one of ordinary skill in the art to practice the invention since the claim only require the  network to be disconnected, without providing any services to the users, which is/are critical or essential to the practice of the invention but not included in In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Additionally, for claims 15-20, the examiner was unable to find in the specification how a non-transitory computer-readable medium can provide an isolated base station having a coverage area, a local HetNet Gateway and/or a local Evolved Packet Core.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Parent claim 15 recite limitations such as “providing an isolated base station having a coverage area; providing a local HetNet Gateway (HNG) disposed within the coverage area and in communication with the isolated base station; providing a local Evolved Packet Core”; it is unclear how a medium can provide a physical base station. Is the limitation directed to provide access to the BTS, gateway, etc.? Please clarify. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, 14-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard 20150098452 in view of Wang 20170127368.

As to claim 1, Dalsgaard discloses a system for providing a mobile base station bubble network [intermittently or partially connected], comprising: an isolated base station having a coverage area [102]; a local HetNet Gateway (HNG) disposed within the coverage area and in communication with the isolated base station [MME/S-GW] (see fig. 1); and wherein the bubble network is disconnected [limited connection] (see par. 0033-0035). Dalsgaard fails to disclose a local Evolved Packet Core. In an 
As to claim 7, Dalsgaard discloses the system of claim 1 wherein the network is at least one of 2G, 3G, 4G/LTE, 5G standalone/nonstandalone network (see par. 0004).
Regarding claims 8 and 14, they are the corresponding method claims of system claims 1 and 7. Therefore, claims 8 and 14 are rejected for the same reasons as shown above.
Regarding claims 15 and 20, they are the corresponding non-transitory computer-readable medium claims of system claims 1 and 7. Therefore, claims 15 and 20 are rejected for the same reasons as shown above.

Claims 2-5, 9-12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard in view of Wang and further in view of Takano 20180139654.

As to claims 2-5, Dalsgaard discloses a local HetNet Gateway (HNG) in communication with other networks (see par. 0033-0035). Dalsgaard fails to disclose a local Evolved Packet Core. In an analogous art, Wang discloses a local [in the serving network] Evolved Packet Core (EPC) [104] in communication with a Gateway (see par. 
Regarding claims 9-12, they are the corresponding method claims of system claims 2-5. Therefore, claims 9-12 are rejected for the same reasons as shown above.
Regarding claims 16-18, they are the corresponding non-transitory computer-readable medium claims of system claims 2-5. Therefore, claims 16-18 are rejected for the same reasons as shown above.

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard in view of Wang and further in view of Takano as applied to claim 5 above, and further in view of Ueda 20160278097.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCOS L TORRES/Primary Examiner, Art Unit 2647